Citation Nr: 1146152	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  94-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating based on individual unemployability due to the severity of service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 







INTRODUCTION

The Veteran had periods of active service from March 1966 to June 1969 and from September 1970 to June 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.               

In November 2008, the Board remanded this case for additional development.

The Board notes that the issue of entitlement to service connection for chronic acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), was originally developed for appellate review; however, service connection for PTSD was ultimately granted by the RO in a May 2011 rating action.  Therefore, this issue is no longer before the Board.  


FINDING OF FACT

In November 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a total rating based on individual unemployability due to the severity of service-connected disability (TDIU) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran, in a statement received by the Board in November 2011, indicated that he was withdrawing from appellate consideration the issue of entitlement to a TDIU rating.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter, and as the Board does not have jurisdiction to review the appeal relating thereto, it must be dismissed.


ORDER

The issue of entitlement to a total rating based on individual unemployability due to the severity of service-connected disability is dismissed.  






____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


